77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kallay Y. BANGURA, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 95-2325
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 14, 1996.

On Petition for Review of an Order of the Immigration & Naturalization Service.  (A72-419-879)
Kallay Y. Bangura, Petitioner Pro Se.
Mark Christopher Walters, Bryan Stuart Beier, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
I.N.S.
DISMISSED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Petitioner seeks review of the final deportation order, entered in absentia, of the Board of Immigration Appeals.   Petitions for review of final deportation orders entered in absentia must be filed not later than sixty days after the date of the final order of deportation.  8 U.S.C.A. § 1252b(c)(4) (West Supp.1995).   This court does not have jurisdiction to review an order when the petition for review is untimely.  See generally Oum v. INS, 613 F.2d 51, 53-54 (4th Cir.1980).   On April 10, 1995, the Board of Immigration Appeals dismissed Petitioner's appeal of the Immigration Judge's denial of Appellant's second motion to reopen and the deportation order became final.   Petitioner filed the petition for review on July 10, 1995, more than sixty days after the Board's order became final.   Petitioner's failure to timely file a petition for review deprives this court of jurisdiction to consider this case.   We therefore grant the Appellee's motion to dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED